Title: From Julia Stockton Rush to Abigail Smith Adams, 8 April 1815
From: Rush, Julia Stockton
To: Adams, Abigail Smith


				
					My dear Madam
					Philadelphia April 8th 1815
				
				I am at a loss how to express my obligations for your kind remembrance after the long interruption to our correspondance. Be assured dear Madam it is not because I am insensible to the favor you have conferred on me. I feel the full force of your condecension. I also feel how inadequate I am to offer you any suitable return for the gratification your letters afford me, therefore I have been backward in writing as I do to those of my frends with whom I acknowledge myself more on a footing; however after your renewed kindness I shall in future obtrude myself upon you without any more excuses.I thank you for the communications you have given me of the different members of your family  the promising marriage of your granddaughter must be gratifying to the President and to you. We live over again in our children and grandchildren. I was pleased to hear of the new appointment of your respectable Son our Minister to Russia. I concluded that the greater nearness to home would make it a more agreeable residence to himself and to his frends, but I have so high an opinion of the Emperor Alexander, that I cannot but think Mr Adams will feel regret in exchanging his intercourse with such a man, for the Prince Regent of England.The kind interest you take in my Son Richards recovery claims my gratitude. I was kept in a state of great anxiety about him for many weeks this winter, and I ought to have written you a particular account of his situation, but as I have given you the real reason of my silence, and I as never again intend to let my diffedence get the better of a conviction of my sense of duty you will pardon me for what has passed. I expect soon to have the pleasure of a visit from my Son he says he is quite well, but his native air and a renewal of intercourse with his family will restore his strenth and spirits—In the month of August last my youngest Son William was at the brink of the grave with a fever, I nursed him on the same bed which held the lifeless remains of his lamented father, and greatly feared he too would have been consigned to the tomb, but it pleased god to spare me that great affliction he was four weeks ill, he was the darling of his excellent father who used to call him the child of his age—My daughter Cuthbert from Canada was with me at the time—the prospect of peace seem’d then to be distant and her anxiety to see me and her family was so great after her fathers death that she at length resolved to attempt it whatever diffeculties might be in the way—her husband  pt her and her two little girls to the lin one of her brothers met her, she staid  months and returned in the same way—Most joyfully do I reciprocate your congratulations on the return of the blessing of peace, honorable to our country, and most unexpected when it came, we had abundant reason to say “Not unto us Oh Lord but unto thy Name be all the Praise.” The pleasure to me was so great that it almost overpowered me—I fear however that my second daughter the wife of a Major in the 49th Regt will soon go to England we cannot have all we desere—Thus My dear Madam I have fulfiled your kind request in mentioning those little concerns which have most interested me since I had the pleasure to address you.My whole family unite in most respectful salutations to Mr Adams and yourself with deaar / Madam your obliged / and attatched frend
				
					Julia Rush
				
				
					PS When attempting an excuse for my long silence I perhaps ought to have mentioned that for several years past I have been much affected with weak eyes they are frequently so bad as to prevent me for many days from reading or writing, the latter is particularly  injurious
				
			